TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00216-CV


                                         L. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 309,513-B, THE HONORABLE CHRISTOPHER L. CORNISH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On November 3, 2020, the trial court signed a final decree terminating L.C.’s

parental rights. Because appeals from termination judgments are accelerated, see Tex. Fam.

Code § 263.405 (providing that appeal of termination order is governed by procedures for

accelerated appeals in civil cases), the deadline for L.C. to file a notice of appeal from the decree

was November 23, 2020, see Tex. R. App. P. 26.1(b) (requiring notice of appeal in accelerated

cases to be filed within twenty days after judgment or order is signed).

               On May 10, 2021, this Court notified L.C. that her notice of appeal—which was

filed by L.C. in Bell County District Court on December 16, 2020, and belatedly forwarded

to this Court on May 7, 2021—appeared untimely and that the appeal would be dismissed for

want of jurisdiction unless she filed a response explaining how this Court has jurisdiction over

her appeal. See Tex. R. App. P. 42.3(a) (allowing appellate court to dismiss case for want of

jurisdiction after giving ten days’ notice to parties). To date, no response has been filed.
               In an accelerated appeal, absent a motion to extend time under Texas Rule of

Appellate Procedure 26.3 “the deadline for filing a notice of appeal is strictly set at twenty days

after the judgment is signed, with no exceptions.” In re K.A.F., 160 S.W.3d 923, 927 (Tex.

2005). When a motion for extension of time to file the notice of appeal is timely filed, the

deadline for filing a notice of appeal may be extended. See Tex. R. App. P. 26.3 (providing that

notice-of-appeal deadline may be extended if, within fifteen days after deadline, appellant files

proper motion for extension of time); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)

(motion for extension of time under Rule 26.3 is implied when party, in good faith, files notice of

appeal within fifteen-day period). The deadline for L.C. to file a motion for extension of time to

file her notice of appeal was December 8, 2020. Because L.C. did not timely file her notice of

appeal or, alternatively, a motion to extend time to file her notice of appeal, her notice of appeal

failed to invoke this Court’s jurisdiction.1 See K.A.F., 160 S.W.3d at 927 (concluding that

untimely notice of appeal from judgment terminating parental rights failed to invoke appellate

court’s jurisdiction); see M.M.S. v. Texas Dep’t of Fam. & Protective Servs., No. 03-19-00755-

CV, 2019 Tex. App. LEXIS 10809, at *1-2 (Tex. App.—Austin Dec. 13, 2019, no pet.) (mem.

op.) (dismissing appeal from judgment terminating parental rights because notice of appeal was

untimely); L.L.M. v. Texas Dep’t of Fam. & Protective Servs., No. 03-18-00026-CV, 2018 Tex.

App. LEXIS 1140, at *1-2 (Tex. App.—Austin Feb. 9, 2018, pet. denied) (mem. op.) (denying

untimely motion for extension of time to file notice of appeal from judgment terminating

       1
           To the extent that L.C.’s notice of appeal could also be construed as a motion for new
trial or a motion to reconsider, any such motions would also be untimely and, moreover, would
not extend the deadline for filing her notice of appeal. See Tex. R. Civ. P. 329b(a); see also Tex.
R. App. P. 28.1(b) (“Filing a motion for new trial, any other post-trial motion, or a request for
findings of fact will not extend the time to perfect an accelerated appeal.”), 28.4(a)(1) (“Appeals
in parental termination and child protection cases are governed by the rules of appellate
procedure for accelerated appeals . . . .”).
                                                 2
parental rights and dismissing appeal). Accordingly, we must dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Jurisdiction

Filed: June 4, 2021




                                                3